-- •        JX» -TUe 7£YM. Ci2kx$T o\ CJLffV/VflC MfeBLS



MM €r^ VtfU'" ""°° 0U&"/*C <*" <* ™x*™^ rot

                                                   S>NGc/t<r yy^o



       GOURTOFCRIMINALAPPEALS                  £^ ^       ^^
            JAN 05 2015

          Abel Acosta, Clerk    MOTION DISMISSED
                                DATE: l^U^ST
                                BY: PC"
               J/V mc TBxAS CojjlQX Of cdlHltJAL APPe/RS


6K ?me: 'Ml PHIA XUAK) .




Fii£i 1W& HollotJ foil AtroifitTfttfjro? caatiSBL 2>i fououMfr- R^sd/vs fteiocJ :

A?i?eiUMt]s HBAum summaw MfeAfteD td tkU noi\m ju &yi\\q>\t# l .
      55. AffetuiuT 2>a/£i/e TVfA-rrt£ hw commute comtro^^ r«u<r to mk
rAvon ruM jJould Se 6-M/^eD ^l/ef i/j tuu cam iF wa has iua&»AKe u**l he-

iW, orP^ WHfcH nus^oM no* «,« ^axs^, J J S ^
MdltO/J foe fOMUHGiflU. MSCAMAGZ Of JUSTICE cJ^uU) HOT %(Z OC£juL(lfL&).
        1   Jbui ^U *CM/\J , j>0 KeftelW £>EOM£ UAJDefL PeKJA-LTY OF ?£/20U£/
THtfrUb fo£&0\*}G- ZTKTEnQJU /bOO A5C£fcrfcr<Jr J/0 -fHlT MOTftf^ ft)*- A?&liJTl\&a
of coLwseL /vie muz A-/u'i) £o2/Z6c7"to -mc fcecrdF mv K/oaJLe&je aajj) iteoep.




                                               5uv, spnu yi^J * S3<?£0|


                                               •falWMttlO . Tx 71107-1 GO C
          c:\users\tmccoy\local settings\temp\182408778.tif printed by mivap. (Page 1 of 1)
^Scarineg by HAWKS. BEVERLY A. in facility CLEMENTS (BC) on 07/26/2012 08:15



     ML00046 /BCM3/HS05               TEXAS DEPARTMENT OF CRIMINAL JUSTICE                       12:09:46
                                        HEALTH SUMMARY FOR CLASSIFICATION                    07/20/2012

       NAME: BUI,PHU XUAN                                          DOB: 07/06/1961       P U L        H E S
       TDCJ#: 00830601 SID#: 04465764                              WGT: 156 LBS
       UNIT: BC          HOUSING: 7I32-61B                         HGT: 5'04"            2 2      1   1   1 2
       JOB: GARDEN SQ 15                                                                 B   B   A    A   A   B
                                                                                         P   P                T




I.     FACILITY ASSIGNMENT (CHECK ONE)
X    A. NO RESTRICTION
__ B. BARRIER-FREE FACILITY
__ C. SINGLE LEVEL FACILITY
     D. SUITABLE FOR TRUSTEE CAMP?               X YES_    NO


II. HOUSING ASSIGNMENT
A. BASIC HOUSING (CHECK ONE)                                              ASSIGNMENT (CHECK ONE)
X    1. NO RESTRICTION                                                   RESTRICTION
     2. SINGLE CELL ONLY                                              LOVER ONLY
                                                                     /
     3. SPECIAL HOUSING (HOUSING WITH
         LIKE MEDICAL CONDITION                                      EXTENDED MEDICAL HOURS
     4. CELL BLOCK ONLY
C. ROW ASSIGNMENT (CHECK ONE)                                 D.     WHEELCHAIR USE (CHECK ONE)
X    1. NO RESTRICTION                                          1. NO RESTRICTION
     2. GROUND FLOOR ONLY                                    I 2,     PHOP ORDERED
                                                                3,    UTILITY USE


III.WORK ASSIGNMENT/RESTRICTIONS (CHECK ALL THAT APPLY)
        MEDICALLY UNASSIGNED                         15.NO FOOD SERVICE
        PSYCHIATRICALLY UNASSIGNED                  16.NO REPETITIVE USE OF HANDS
        SEDENTARY WORK ONLY                         17.NO WALK WET/UNEVEN SURFACES
        FOUR HOUR WORK RESTRICTION                  18.DO NOT ASSIGN TO MEDICAL
        EXCUSE FROM SCHOOL                          19.NO WORK IN DIRECT SUNLIGHT
        LIMITED STANDING                            20.NO TEMPERATURE EXTREMES
        NO WALKING >             YARDS                  NO HUMIDITY EXTREMES
        NO LIFTING >             LBS.                   NO EXPOSURE TO ENVIRONMENT POLLUTANTS
     10.NO BENDING AT WAIST                             NO WORK WITH CHEMICALS OR IRRITANTS
     11.NO REPETITIVE SQUATTING                         NO WORK REQUIRING SAFETY BOOTS
     12.NO CLIMBING                                     NO WORK AROUND MACHINE WITH MOVING PART
      3.LIMITED SITTING                             26 .NO WORK EXPOSURE TO LOUD NOISES
       .NO REACHING OVER SHOULDER

      DISCIPLINARY PROCESS (CHECK ONE)
     A\ NO RESTRICTIONS
     B.) CONSULT REP OF MENTAL HEALTH DEPT BEFORE TAKING DISCIPLINARY ACTION
     C/ CONSULT REP OF MEDICAL DEPARTMENT BEFORE TWING DISCIPLINARY ACTION

      INDIVIDUALIZED TREATMENT P!                    ICK ALL TTHAT APPLY)
     A. NO RESTRICTION                               MENTAL HEALTH REPRESENTATIVE REQUIRED
     B. MEDICAL REPRESENTATIVE (REQUI

VI. TRANSPORTATION RESTRICTIONS (CHECK ONE)
X    A. NO RESTRICTION                           C. WHEELCHAIR VAN
     B. EMS AMBULANCE                            D. MULTI-PATIENT VEHICLE(MPV)

DAVE                        PA               07/20/2012          j< rwt fr-c
PRINTED NAME AND TITLE OF REVIEWER                 DATE                  SIGNATURE OF REVIEWER